HUTCHESON, Circuit Judge
(concurring in part and dissenting in part).
Except as to the form of the judgment hereafter discussed, I agree with what is said about affirming and with the affirmance of the judgment for principal and costs, I disagree with the reasons given for reversing and with the reversal of that much of the judgment as allows recovery for interest. I think the opinion incontrovertibly sound in its holding that the stricken pleas, four and five, presented no defense whatever to the recovery of the principal of the bonds. I can not see how if they presented none to the recovery of the principal they did not for the same reasons present none to the recovery of the interest. With deference I think the majority has treated the interest recovered here as damages rather than as it is, an incident of the debt. The case of Fort Worth v. McCamey, 5 Cir., 93 F.2d 964 and the authorities cited in it, are in my opinion, without application here. I think this case is ruled by Redfield v. Ystalyfera Iron Co., 110 U.S. 174, 3 S.Ct. 570, 572, 28 *924L.Ed. 109,' holding that where interest “is reserved expressly in the contract, or is implied by the nature of the promise, it becomes part of the debt, and is recoverable as of right.” This being so, I can not see how the stricken pleas, which clearly present no defense to the claim for the principal, can be held to present any to the claim for the interest. I think too the judgment should not have been general against the Board but should have been limited as to its satisfaction to the source the statute designates, the tax provided by Section 8 Article 12 of the Florida Constitution. Cf. Board of Public Instruction v. Gillespie, 5 Cir., 81 F.2d 586, 589.
' I therefore dissent from the reversal as to the interest and from the failure to limit the judgment as to its satisfaction.